Savings banks having life insurance departments issuing mutual policies under article 10-A of the Insurance Law, were regarded as mutual companies within the coverage of the Insurance Law (Matter of Columbian Protective Assn. v. McGoldrick, 292 N. Y. 171, 174). The subsequent transfer of article 10-A from the Insurance Law to article YI-A of the Banking Law did not alter the character of such companies. Such department of a savings bank partakes of the nature of a mutual life insurance company for the purpose of determining the applicability of the municipal gross receipts tax (Administrative Code of City of New York, § RR41-1.0). Determination unanimously confirmed, with $20 costs and disbursements to the respondents. Present — Dore, J. P., Cohn, Callahan, Yan Yoorhis and Breitel, JJ. [See ante, p. 815; post, p. 882.]